Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (h)(5) PNC Global Investment Servicing P.O. Box 9699 Providence, Rhode Island 02940 Attn: Peter L. Tenggren, Senior Vice President Re: Transfer Agency and Services Agreement Ladies and Gentlemen: Reference is made to the Transfer Agency and Services Agreement, dated as of January 1, 2006 (as amended to date, the Agreement), by and among PNC Global Investment Servicing (formerly known as PFPC Inc.), and certain registered management investment companies affiliated with Legg Mason, Inc. Please be advised that each of Legg Mason Partners Equity Trust, Legg Mason Partners Income Trust and Legg Mason Partners Money Market Trust (each, a Trust and together, the Trusts) has established certain new series as set forth opposite such Trusts name on Appendix A hereto (the Funds). In accordance with the terms of the Agreement, each Trust hereby requests that you render services as transfer agent with respect to its Funds under the terms of the Agreement. Exhibit (h)(5) Please sign below to acknowledge your receipt of this notice adding the Funds as beneficiaries under the Agreement. LEGG MASON PARTNERS EQUITY TRUST on behalf of its series set forth on Appendix A hereto By: /s/R. Jay Gerken Name: R. Jay Gerken Title: President, Chairman and CEO LEGG MASON PARTNERS INCOME TRUST on behalf of its series set forth on Appendix A hereto By: /s/R. Jay Gerken Name: R. Jay Gerken Title: President, Chairman and CEO LEGG MASON PARTNERS MONEY MARKET TRUST on behalf of its series set forth on Appendix A hereto By: /s/R. Jay Gerken Name: R. Jay Gerken Title: President, Chairman and CEO PNC GLOBAL INVESTMENT SERVICING By: /s/Peter L. Tenggren Name: Peter L. Tenggren Title: Senior Vice President and Managing Director Exhibit (h)(5) Appendix A Trust Fund Legg Mason Partners Equity Trust Legg Mason Partners Equity Income Builder Fund Legg Mason Partners Target Retirement 2015 Legg Mason Partners Target Retirement 2020 Legg Mason Partners Target Retirement 2025 Legg Mason Partners Target Retirement 2030 Legg Mason Partners Target Retirement 2035 Legg Mason Partners Target Retirement 2040 Legg Mason Partners Target Retirement 2045 Legg Mason Partners Target Retirement 2050 Legg Mason Partners Target Retirement Fund Legg Mason Partners 130/30 U.S. Large Cap Equity Fund Legg Mason Partners U.S. Large Cap Equity Fund Legg Mason Partners Income Trust Legg Mason Partners Global Income Fund Legg Mason Partners Money Market Trust Western Asset AMT Tax Free Money Market Fund
